Whitfield, J.
Plaintiff Cockcroft’s declaration in effect alleged in one count that defendant, Henry, wrongfully converted four hundred cords of plaintiff’s wood of the value of one dollar per cord, and “one hundred loads of stable fertilizer of the value of one dollar per load;” and in another count that defendant wrongfully broke and entered plaintiff’s land “and tore down and carried away * * fifteen houses of the value of fifty dollars each.” At the trial the verdict was: “We, the jury, find for the plaintiff the sum of One Hundred and Twenty-five and 40/100 Dollars for damages for wood. So say we all. “J. O. AGUES,
Foreman.”
Judgment was entered on the verdict and the defendant took writ of error.
If the verdict be regarded as responsive to the issues, it is limited to “damages for wood;” and the quoted limitation in the verdict cannot in view of the declaration be regarded as surplusage.
As the evidence does not sustain the verdict as found, the judgment is reversed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.